ITEMID: 001-71944
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF SELÇUK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3;Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1985 and lives in Izmir.
5. On 27 December 2001 the applicant, who was sixteen years old at the time, was arrested by police officers from the Karşıyaka Police Station in connection with an ongoing investigation concerning a robbery that had taken place in a primary school. In his police statement, the applicant confessed that he had been involved in a robbery on 26 November 2001 together with two of his friends. He explained that he had helped his friends in carrying a computer from the primary school. The same day he was brought before the public prosecutor, and the investigating judge at the Karşıyaka Magistrate’s Court, where he repeated his statement to the police. Having regard to the evidence in the file and considering that there was a risk of absconding, the investigating judge ordered that the applicant be detained on remand in a prison together with adults.
6. The applicant’s representative challenged this decision before the Karşıyaka Criminal Court and maintained that the evidence in the file did not suffice to keep her client in detention. Invoking Articles 5 and 6 of the Convention, she requested that the applicant be released.
7. On 10 January 2002 the Karşıyaka public prosecutor instituted criminal proceedings against the applicant in the Karşıyaka Criminal Court. He charged him with robbery under Article 493 of the Criminal Code.
8. On 14 January 2002 the Karşıyaka Criminal Court commenced the trial against the applicant. Taking into account the seriousness of the offence and the evidence in the case-file, it ordered that the applicant’s detention on remand be continued.
9. On 16 January 2002 the applicant’s representative challenged this decision. She invoked Articles 5 and 6 of the Convention and alleged that there was not sufficient evidence in the file to keep her client in detention. She further maintained that pursuant to Article 104 of the Criminal Procedure Code, a person could only be held in detention on remand if there were a risk of absconding and/or of tampering with evidence. She stated that the authorities knew where the applicant lived and there were no sufficient grounds to believe that the applicant would try to flee. Furthermore, according to the lawyer, as all the evidence relating to the case had already been gathered by the authorities, there was no risk of tampering with evidence.
10. On 30 January 2002 the Karşıyaka Assize Court refused the applicant’s request for release basing itself on the nature and seriousness of the accusation, and the evidence in the file.
11. During the hearing which was held on 8 February 2002, the Karşıyaka Assize Court heard the applicant’s testimony. Before the court, the applicant denied the charges and stated that he had not been involved in the robbery. Underlining that the applicant was a minor, the representative of the applicant asked the court for his release. Having regard to the nature of the crime, and taking into consideration the time spent in detention, the court decided that the applicant’s detention should be continued.
12. On 7 March 2002 the applicant’s representative asked the Karşıyaka Criminal Court to release her client. She maintained that he had been in detention since 27 December 2002 and stated that there was no sufficient evidence to keep him in detention. The court once again refused her request.
13. On 28 March 2002 the applicant’s representative further requested her client’s release referring to Article 5 of the Convention. She stated that the court was not examining their requests for release thoroughly. She contended that the applicant’s release would not in any way pose a danger to public order. She also stated that the applicant was ready give a guarantee to offset any risk of absconding.
14. On 29 March 2002 the Karşıyaka Criminal Court dismissed the applicant’s request relying on the evidence in the file and the seriousness of the offence.
15. On 5 April 2002 the Karşıyaka Criminal Court held another hearing, at the end of which it ordered that the applicant remain in detention on remand.
16. On 9 April 2002 the applicant’s lawyer challenged this decision before the Karşıyaka Assize Court. She maintained that her client was a minor and could not be kept in detention for such a long time. In this respect, she invoked Article 5 of the Convention and Article 37 (b) of the United Nations Convention on the Rights of the Child.
17. On 10 April 2002 the Karşıyaka Assize Court rejected the request for release basing itself on the evidence in the file, the time spent in detention and the nature of the offence.
18. On 1 May 2002, after spending almost four months in detention on remand, the applicant was released pending trial.
19. The proceedings against the applicant are still pending.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
